December 11, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
                         STEPHEN D. FOX, Appellant

NO. 14-13-00007-CV                        V.

                      MIRNA A. ALBERTO, Appellee
                    ________________________________

       This cause, an appeal from the judgment signed, September 28, 2012, was
heard on the transcript of the record. To the extent appellant STEPHEN D. FOX
complains on appeal about the trial court’s failure to hold appellee MIRNA A.
ALBERTO in contempt, we lack jurisdiction to consider this complaint.
Otherwise we have jurisdiction over this appeal. To the extent appellant STEPHEN
D. FOX complains on appeal about the trial court’s failure to hold appellee
MIRNA A. ALBERTO in contempt, we dismiss this part of the appeal. Except to
this extent, we order the judgment of the court below AFFIRMED. We order
appellant STEPHEN D. FOX to pay all costs incurred in this appeal. We further
order this decision certified below for observance.